UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended September 30, 2011 o Transition report pursuant to Section 13 or 15(d) of the Exchange Act for the transition period from to Commission file number: 0-30105 DEFENSE INDUSTRIES INTERNATIONAL, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 84-1421483 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 12 Hamefalsim Street, Petach Tikva 49514, Israel (Address of Principal Executive Offices) (011) 972-3-7168383 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is large accelerated filer, an accelerated filer, or a non-accelerated filer. See of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo T As of November 12, 2011 the issuer had 28,150,535 shares of Common Stock, par value $0.0001, outstanding. DEFENSE INDUSTRIES INTERNATIONAL, INC. AND SUBSIDIARIES INDEX Page PART I - FINANCIAL INFORMATION: Item 1. Condensed Consolidated Balance Sheets as of September 30, 2011 (Unaudited) and December 31, 2010 3 Condensed Consolidated Statements of Operations for the Three and Nine MonthsEnded September 30, 2011 and 2010 (Unaudited) 5 Condensed Consolidated Statement of Changes in Equity for the Three and Nine Months Ended September 30, 2011 and 2010 (Unaudited) 6 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September30, 2011 and September 30, 2010 (Unaudited) 8 Notes to Condensed Consolidated Financial Statements (Unaudited) 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 29 PART II - OTHER INFORMATION: Item 1. Legal Proceedings 30 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities 31 Item 4. (Removed and Reserved) 31 Item 5. Other Information 31 Item 6. Exhibits 31 SIGNATURES 2 PART I - FINANCIAL INFORMATION: DEFENSE INDUSTRIES INTERNATIONAL, INC. AND SUBSIDIARY COMPANIES CONDENSED CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2011 (UNAUDITED) AND DECEMBER 31, 2010 ASSETS September 30, December 31, (Unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Trading securities Accounts receivable, net of allowance for doubtful accounts of $ 354,294, and $368,477, respectively Inventories Deferred taxes Other current assets Total Current Assets PROPERTY, PLANT AND EQUIPMENT, NET INVESTMENT AND LOANS TO ASSOCIATED COMPANIES OTHER ASSETS Funds in respect of employee rights upon retirement Intangible assets, net Deferred taxes Total Other Assets TOTAL ASSETS $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 3 DEFENSE INDUSTRIES INTERNATIONAL, INC. AND SUBSIDIARY COMPANIES CONDENSED CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2011 (UNAUDITED) AND DECEMBER 31, 2010 LIABILITIES AND EQUITY September30, December 31, 2010 (Unaudited) CURRENT LIABILITIES Accounts payable $ $ Accounts payable – related parties Short-term debt Other current liabilities Total Current Liabilities LONG-TERM LIABILITIES Long-term portion of debt Long-term portion of minimum royalty payment to the Government of Israel Deferred tax liability Liability for employee rights upon retirement Total Long-Term Liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES - - EQUITY Preferred stock, $0.0001 par value, 50,000,000 shares authorized, none issued and outstanding Common stock, $0.0001 par value, 250,000,000 shares authorized, 29,200,535 shares issued and 28,150,535 shares outstanding at September 30, 2011 and December 31, 2010 Additional paid-in capital Treasury stock (1,050,000 shares at cost) ) ) Retained earnings 7, 603,276 Accumulated other comprehensive income Total Equity TOTAL LIABILITIES AND EQUITY $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 4 DEFENSE INDUSTRIES INTERNATIONAL, INC. AND SUBSIDIARY COMPANIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE NINE AND THREE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) For the Three Months Ended September 30, For the Nine Months Ended September 30, NET REVENUES $ COST OF SALES GROSS PROFIT OPERATING EXPENSES Selling General and administrative Impairment of Isorad Total Operating Expenses INCOME (LOSS) FROM OPERATIONS ) ) ) OTHER (EXPENSES) INCOME Financial expenses ) Financial income Other income (expenses), net ) Total Other (Expenses) Income ) INCOME (LOSS) BEFORE INCOME TAXES ) ) ) Income Tax (expenses) benefit ) ) LOSS BEFORE SHARE IN PROFIT OF ASSOCIATED COMPANY ) ) ) Share in profit of associated company ) NET INCOME (LOSS) $ ) $ $ ) $ ) Net loss attributable to controlling interest $ ) $ $ ) $ ) Net income (loss) per share attributable to controlling interest - basic and diluted $ ) $ $ ) $ ) Weighted average number of shares outstanding - basic and diluted The accompanying notes are an integral part of the condensed consolidated financial statements. 5 DEFENSE INDUSTRIES INTERNATIONAL, INC. AND SUBSIDIARY COMPANIES CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN EQUITY FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2(UNAUDITED) Common Stock Treasury Stock Additional Paid-In Retained Accumulated Other Comprehensive Total Comprehensive Income Total Parent Company Shareholders' Total Shares Dollars Shares Dollars Capital Earnings Income (Loss) (Loss) Equity Equity Balance as of January 1, 2011 $ $ ) $ Comprehensive loss: Net loss - ) - ) ) ) Foreign currency translation gain - ) Total comprehensive loss ) Balance as of September30, 2011 $ $ ) $ Balance as of January 1, 2010 $ $ ) $ Comprehensive loss: Net loss - ) - ) ) $ ) Foreign currency translation gain - Total comprehensive loss $ ) Balance as of September 30, 2010 $ $ ) $ The accompanying notes are an integral part of the condensed consolidated financial statements. 6 DEFENSE INDUSTRIES INTERNATIONAL, INC. AND SUBSIDIARY COMPANIES CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN EQUITY FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2(UNAUDITED) Common Stock Treasury Stock Additional Paid-In Retained Accumulated Other Comprehensive Total Comprehensive Income Total Parent Company Shareholders' Total Shares Dollars Shares Dollars Capital Earnings Income (Loss) Loss Equity Equity Balance as of July 1, 2011 $ $ ) $ Comprehensive loss: Net loss - ) Foreign currency translation gain - ) Total comprehensive loss $ ) Balance as of September 30, 2011 $ $ ) $ Balance as of July 1, 2010 $ $ ) $ Common stock issued to acquire Rizzo Inc. - Comprehensive Income: NetIncome $ Foreign currency translation gain - Total comprehensive loss $ Balance as of September 30, 2010 $ $ ) $ The accompanying notes are an integral part of the condensed consolidated financial statements. 7 DEFENSE INDUSTRIES INTERNATIONAL, INC. AND SUBSIDIARY COMPANIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2(UNAUDITED) For the Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Gain from sale of property, plant and equipment Provision for doubtful accounts ) ) Deferred taxes ) Net unrealized gain on trading securities ) Gain from the disposal of Dragonwear Trading Ltd. ) Gain from settlement of long- term note ) Penalty for existing Isorad agreement Accrued interest and exchange rate differences of long-term debt ) Accrued interest and exchange rate differences on refundable deposits for the purchase of a business ) Impairment of Isorad Equity Gains ) Changes in assets and liabilities Decreasein accounts receivable ) ) Increase in inventories ) ) Decrease in trading securities Decrease in related parties accounts ) ) Increase in other current assets ) ) Increase (decrease)in funds in respect of employee rights uponretirement ) Increase in accounts payable Increase (decrease) in other current liabilities ) (Decrease) increase in liability for employee rights upon retirement ) Net cashused in Operating Activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property, plant and equipment ) ) Proceeds from sale of property, plant and equipment Purchase of the Philcar business (a) ) Refundable deposits for purchase of a business ) Net cash used in Investing Activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: (Reduction) increase in Short-term debt, net ) Proceeds from long-term debt Repayment of long-term debt ) ) Redemption of related party creditors - Net cash (used in) provided by Financing Activities ) EFFECT OF CHANGES IN EXCHANGE RATES ON CASH AND CASH EQUIVALENTS NET DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS – BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS – END OF PERIOD $ $ INTEREST PAID $ $ TAXES PAID $ $ (a) Purchase of the Philcar business (see also Note 2): Net fair value of the assets acquired and liabilities assumed at the acquisition date was as follows: Working capital, net $ ) Property and equipment Intangible assets $ The accompanying notes are an integral part of the condensed consolidated financial statements. 8 DEFENSE INDUSTRIES INTERNATIONAL, INC. AND SUBSIDIARY COMPANIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2(UNAUDITED) NOTE 1BASIS OF PRESENTATION AND SIGNIFICANT ACCOUNTING POLICIES A. The accompanying unaudited interim consolidated financial statements as of September 30, 2011 and for the nine month period then ended (the “interim financial statements”) were prepared in a condensed form in accordance with the instructions for Form 10-Q and, therefore, do not include all disclosures necessary for a complete presentation of financial condition, results of operations, changes inequity, cash flows and all the data and notes which are required when preparing annual financial statements, in conformity with generally accepted accounting principles accepted in the United States of America. B. The accounting principles used in the presentation of the interim financial statements are consistent with those principles used in the presentation of the latest annual financial statements. All significant accounting policies have been applied consistently with the year ended December 31, 2010. C. The preparation of the interim financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reported period. Actual results could differ from those estimates. In the opinion of management, all adjustments considered necessary for fair presentation of the interim financial statements have been included. The results of operations for the nine month period ended September 30, 2011, are not necessarily indicative of the results that may be expected for the year ending December 31, 2011. The interim financial statements should be read in conjunction with the Company’s annual financial statements as of December 31, 2010 and for the year then ended and the accompanying notes thereto. D. Principles of Consolidation The interim financial statements include the accounts of Defense Industries International, Inc., its wholly owned subsidiaries, Export Erez USA, Inc., Rizzo Inc.(doing business as Owen Mills Company), Export Erez, Ltd. (“Export Erez”), Mayotex, Ltd. (“Mayotex”), Mayosar Technologies Ltd. (“Mayosar”), Philcar Ltd. ("Philcar"), and Achidatex Nazareth Elite (1977) Ltd. (“Achidatex”). In addition, the Company holds 82% of the issued and outstanding share capital of Isorad IR Optics Ltd. ("Optics"). All significant inter-company accounts and transactions have been eliminated in consolidation. 9 DEFENSE INDUSTRIES INTERNATIONAL, INC. AND SUBSIDIARY COMPANIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2(UNAUDITED) NOTE 1BASIS OF PRESENTATION AND SIGNIFICANT ACCOUNTING POLICIES (Continued) E. Per share data Basic net income per share of common stock is computed based on the weighted average number of shares of common stock outstanding during the period. Diluted net income per share of common stock is computed based on the weighted average number of shares of common stock and common stock equivalents outstanding during the period. For each of the nine month periods ended September 30, 2011 and 2010 common stock equivalents to purchase 202,500 shares of common stock were not included in diluted income (loss) per share because their effect is anti-dilutive. F. Fair value The Company categorizes the fair value of its financial assets and liabilities according to the hierarchy of Financial Accounting Standard Board (“FASB”) Accounting Standards Codification (“ASC”) No. 820 "Fair Value Measurements and Disclosures", which establishes a framework for measuring fair value and requires enhanced disclosures about fair value measurements. FASB ASC 820 clarifies that fair value is an exit price, representing the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants. FASB ASC 820 also requires disclosure about how fair value is determined for assets and liabilities and establishes a hierarchy for which these assets and liabilities must be grouped, based on significant levels of inputs, as follows: Level 1 Quoted prices in active markets for identical assets or liabilities; Level 2 Quoted prices in active markets for similar assets and liabilities and inputs that areobservable for the asset or liability; or Level 3 Unobservable inputs, such as discounted cash flow models or valuations. The Company’s trading securities and bank deposits are measured at fair value based on quoted market prices in active markets for identical assets (Level 1). The Company's funds in respect to employees’ rights upon retirement are measured at fair value based upon unobservable inputs (Level 3). In addition to the assets and liabilities described above, our financial instruments also include cash, accounts receivable, other receivables, accounts payable, accounts payable to related parties, accrued expenses and other payables. The fair value of these financial instruments was not materially different from their carrying value at September 30, 2011 and December 31, 2010 due to the short-term maturity of these instruments. 10 DEFENSE INDUSTRIES INTERNATIONAL, INC. AND SUBSIDIARY COMPANIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2(UNAUDITED) NOTE 1 BASIS OF PRESENTATION AND SIGNIFICANT ACCOUNTING POLICIES (Continued) G. Recent accounting pronouncements issued and adopted in the reported period With the exception of those pronouncements stated below, there have been no recent accounting pronouncements or changes in accounting pronouncements during the nine months ended September 30, 2011, as compared to the recent accounting pronouncements described in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2010, that are of material significance, or have potential material significance, to the Company. In June2011, the FASB issued Accounting Standards Update (ASU) No.2011-05 for the presentation of comprehensive income thereby amending ASC220, Comprehensive Income. The amendment requires that all non-owner changes in stockholder’s equity be presented either in a single continuous statement of comprehensive income or in two separate but consecutive statements. The amendment is effective in fiscal years beginning after December15, 2011 and should be applied retrospectively. These amendments will not impact the presentation of our financial statements upon adoption. In May2011, the FASB issued ASU No.2011-04 thereby amending ASC 820, Fair Value Measurement, to achieve common fair value measurement and disclosure requirements in U.S. GAAP and International Financial Reporting Standards (IFRS). The amendments are effective in fiscal years beginning after December15, 2011 and will be applied prospectively. We are currently evaluating the impact on our financial statements of adopting these amendments to ASC 820 and cannot estimate the impact of adoption at this time. In September 2011, the FASB issued ASU No. 2011-08, “Intangibles-Goodwill and Other (Topic 350): Testing Goodwill for Impairment” (“ASU 2011-08”). ASU 2011-08 is intended to simplify how entities, both public and nonpublic, test goodwill for impairment. ASU 2011-08 permits an entity to first assess qualitative factors to determine whether it is “more likely than not” that the fair value of a reporting unit is less than its carrying amount as a basis for determining whether it is necessary to perform the two-step goodwill impairment test described in Topic 350. The more-likely-than-not threshold is defined as having a likelihood of more than 50%. ASU 2011-08 is effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December 15, 2011. Although early adoption is permitted, the Company will adopt ASU 2011-08 as of January 1, 2012. Based on the Company’s evaluation of this ASU, the adoption of ASU 2011-08 will not have a material impact on the Company’s consolidated condensed financial statements. 11 DEFENSE INDUSTRIES INTERNATIONAL, INC. AND SUBSIDIARY COMPANIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2(UNAUDITED) NOTE 2 BUSINESS COMBINATION AND CERTAIN TRANSACTIONS 1. On December 21, 2008, Mayosar, through its wholly owned subsidiary, Optics, entered into an agreement (the "Isorad Agreement") to purchase the Germanium Crystals Business of Isorad Ltd. ("Isorad"), an Israeli governmental company. The Isorad Agreement provided for the purchase of certain know-how, equipment, inventories and production activities of Germanium Crystals for lenses used in infra-red night vision system applications. After a period of uncertainty, in August 2010, Mayosar, Optics and Isorad executed an addendum to the 2008 agreement, according to which the parties confirmed the validity of the Isorad Agreement under certain conditions. On December 19, 2010 (the "Effective Date"), the Isorad Agreement was approved and became effective. Pursuant to the Isorad Agreement, Optics is to pay annual royalties to Isorad of 3% out of sales for a period of 15 years commencing the Effective Date of the Isorad Agreement, with a minimum of approximately $133,000, payable on an annual basis during the first 18 months or until the date of completion of the transfer of the site of the Germanium Crystals Business, whichever is earlier (this payment includes a reimbursement of costs for the usage of the site and equipment in this initial period), and approximately $53,000 per year during the years following the above initial period. Isorad also has the right to acquire 5% of the share capital of Optics on a fully diluted basis for a nominal value during an original 24-month period beginning on the Effective Date. Such right was extended until January 1, 2012. In the event of an allotment of shares representing 5% of Optics’ share capital to Isorad upon the exercise by Isorad of its option, Optics will issue additional shares of Optics to Mayotex on a pro rata basis, in order for Mayotex to retain an 82% interest in Optics’ share capital. Management performed a purchase price allocation for the purchase of Isorad IR based on the fair value of the assets acquired and liabilities assumed at the date of acquisition, and concluded upon the advice of an independent valuator that no intangible assets should be recognized and the excess purchase price over the fair value of the net assets purchased should be allocated to goodwill at the date of acquisition. The following table summarizes the consideration transferred and estimated fair values of the assets acquired and liabilities assumed at the date of acquisition: Cash payment to Isorad (in the form of a deposit paid in January 2009) $ Minimum guaranteed royalty payments Total consideration Recognized amounts of identifiable assets acquired and liabilities assumed: Current assets (including cash and cash equivalents of $82,947) Property and equipment Goodwill Accounts payable and other current liabilities ) Deferred income taxes liabilities ) Total identifiable net assets acquired $ 12 DEFENSE INDUSTRIES INTERNATIONAL, INC. AND SUBSIDIARY COMPANIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2(UNAUDITED) NOTE 2BUSINESS COMBINATION AND CERTAIN TRANSACTIONS (Continued) Management has identified certain changes in circumstance, including a reduction in the volume of operations of Isorad IR and a decrease in sales following the acquisition as triggering events for applying a goodwill impairment test that would, more likely than not, reduce the fair value of Isorad IR below the booked amount, based on the provisions of ASC 350-20-35-28. Management applied the Net Realized Value (NRV) approach to estimate the fair value of Isorad IR and recognized impairment losses of $549,933 and $ 141,312 for goodwill and fixed assets, respectively. Additionally, we wrote off certain current assets of Isorad IR in aggregate amount of $ 72,299. The Companies are in the process of signing a second addendum to the Isorad agreement that will provide that the royalty payment will be postponed to a period that will start on January,1, 2012 and that at the end of 2012, Isorad could under certain circumstances, determine to end the relationship between the parties, subject to a final payment of approximately $150,000. Management is of the opinion that under the circumstances, including the recognition of impairment losses for long lived assets and goodwill, it is more likely than not that the Company will determine to make a final payment of approximately $150,000. Accordingly, the Company made a provision for such amount in our financial statements. 2. On February 22, 2010, Mayotex entered into a contract for the acquisition of the business of Vacutec Industries Ltd., a manufacturer of fiberglass for the automotive industry. Pursuant to the agreement Mayotex acquired certain fixed assets, inventories, customer lists and backlog in consideration of $23,000, of which $13,243 was paid prior to December 31, 2010. Management allocated the purchase price to the following assets on the basis of their fair value: Fixed assets $ Inventory Customer lists and backlog Accordingly the excess fair value of the assets purchased over the purchase price (bargain purchase gain), in the amount of $25,994 was recognized in the income statement at the date of the acquisition. 3. On May 3, 2011, Mayotex entered into an agreement with Rabintex Industries Ltd. ("Rabintex"), to purchase Philcar Ltd. ("Philcar"), a company that specializes in equipping and protecting vehicles, for an amount of $235,502. Under the terms of the agreement, Mayotex may pay Rabintex additional compensation of up to $160,728, depending on the amount of orders that Philcar receives from certain customers during the nine-month period following the closing of the transaction. 13 DEFENSE INDUSTRIES INTERNATIONAL, INC. AND SUBSIDIARY COMPANIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2(UNAUDITED) NOTE 2BUSINESS COMBINATION AND CERTAIN TRANSACTIONS (Continued) The following table summarizes the consideration transferred and estimated fair values of the assets acquired and liabilities assumed at the date of acquisition: Cash payment $ Contingent consideration liability at fair value Total consideration Recognized amounts of identifiable assets acquired and liabilities assumed: Current assets Property and equipment Backlog Contractor Number Goodwill Accounts payable and other current liabilities ) Total identifiable net assets acquired $ The allocation of purchase price for backlog, contract number and goodwill are provisional pending receipt of the final valuations of those assets. These assets have an expected future life of 2.67 years for the backlog and indefinite for all the others. Amortization cost for the five months ended September 30, 2011 for the backlog was $15,000. The unaudited pro forma information below assumes that the acquisition of the Philcar business was consummated on January 1, 2010, and includes the effect of amortization of intangible assets from that date. This data is presented for information purposes only and is not necessarily indicative of the results of future operations or the results that would have been achieved had the acquisition taken place at those dates. The pro forma information is as follows: For the nine Months ended September 30, 2011 For the nine Months ended September 30, 2010 For the three Months ended September 30, 2011 For the three Months ended September 30, 2010 Unaudited Unaudited Net revenues Net loss ) Basic net lossper share ) Diluted net loss per share ) 14 DEFENSE INDUSTRIES INTERNATIONAL, INC. AND SUBSIDIARY COMPANIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2(UNAUDITED) NOTE 2BUSINESS COMBINATION AND CERTAIN TRANSACTIONS (Continued) 4. On July 11, 2011, Achidatex entered into an agreement to purchase the personal protection activity of Rabintex Ltd. (the “Agreement”). The personal protection activity to be acquired includes Rabintex’s activities in respect to the development, manufacture, assembly and marketing of protection products, mainly based on lining of ballistic clothing and its manufacture of dry storage. Achidatex agreed to purchase the activities free from any warranty, debt, lien, claim or third partyrights and on “as is” basis.Achidatex also agreed to take all action reasonably necessary to complete project Italy for the supply of bullet proof vests to the Italian army, which is encumbered by a lien to Bank Hapoalim.Achidatex has the right to decide whether to employ the employees of Rabintex after the latter of (i) the date of approval of the Agreementby the banks whose loans are secured by the assets of Rabintex (the “Banks”), or the court enables the sale; (ii) approval of the Agreement by the Anti-Trust Authority; or (iii) the supply of documents and approvals required by Achidatex pursuant to the conditions precedent to closing the Agreement (the “Determination Date”).Rabintex agreed to change its name so as to no longer include “Rabintex” within 30 days of the Determination Date.Rabintex also agreed to keep confidential any information related to the personal protection activity and to not compete with Achidatex for a period of three years from the date of receipt of the last payment. The consideration to be paid by Achidatex is NIS 42 million (approximately $12.3 million) together with V.A.T. as required by law and 10% of the issued and outstanding share capital of the Company (2,815,053 shares of common stock). The consideration is to be paid as follows:(i) NIS 9 million (approximately $2.6 million) to be paid to Rabintex in installments;(ii) NIS 14.5 million (approximately $4.25 million) to be paid directly to the Banks; (iii) NIS 6.5 million (approximately $1.9 million) to be paid to the accounts of Rabintexat the Banks for the purchase of real estate; and (iv)Achidatex agreed to take all action reasonably necessary to enable the collection of the accountsreceivable under a project in Italy for the Italian army. Payment is to be guaranteed by a NIS 15 million (approximately $4.4million) lien on the personal protection activity assets purchased, including a floating lien on the inventory purchased in the framework of the Agreement, and a writ of guarantee from the Company’s Export-Erez and Mayotex Ltd. subsidiaries. As of September 30, 2011 not all of the conditions to closing that are mentioned above had been met. NOTE 3 INVENTORIES Inventories of: September 30, December 31, Raw materials $ $ Work in progress Finished goods $ $ 15 DEFENSE INDUSTRIES INTERNATIONAL, INC. AND SUBSIDIARY COMPANIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2(UNAUDITED) NOTE 4 SEGMENT INFORMATION AND CONCENTRATIONS The Company has two strategic business segments: sales to the civilian market and the military market. The military and the civilian markets are further broken down between Israel (local) and other (export) sales in order to better analyze trends in sales and profit margins. The Company does not allocate assets between segments because assets are used in more than one segment and any allocation would be impractical. A. Sales and income from operations: Civilian Military Local Export Local Export Consolidated For the nine months ended September 30, 2011 Revenue from sales $ Gross Profits Corporate unallocated costs Loss from operations ) For the three months ended September 30, 2011: Revenue from sales $ Gross Profits Corporate unallocated costs Loss from operations ) For the ninemonths ended September 30, 2010 Revenue from sales $ Gross Profits Corporate unallocated costs Income (Loss) from operations ) For the three months ended September 30, 2010: Revenue from sales $ Gross Profits Corporate unallocated costs Income from operations 16 DEFENSE INDUSTRIES INTERNATIONAL, INC. AND SUBSIDIARY COMPANIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2(UNAUDITED) NOTE 4SEGMENT INFORMATION AND CONCENTRATIONS (Continued) B. Geographic Areas – revenues: Three Months Ended September 30, Nine Months Ended September 30, Israel $ South America North America Europe and Asia Africa Total Sales $ C. Single Customer Exceeding 10% of Sales: For the Three Months Ended September 30, For the Nine Months Ended September 30, Customer A (Military Local) $ Customer B (Military Local) $
